DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19211342.1, filed on 11/25/19.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/3/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sirigu et al (provided by applicant, hereinafter Sirigu).

Regarding to claim 1, Sirigu discloses an electronic test node (1) (fig. 2[36]) for a safety chain (22) (fig. 2[30]) in a passenger conveyor system (fig. 1), the electronic test node (1) comprising: 
an electrical connection (2) for an associated safety switch (4) (fig. 2,3a-b show test circuit 36 connected to safety switch 22); and 
a processor (6) (fig. 2[40]) configured to monitor a signal carried by the electrical connection (2) so as to detect whether the associated safety switch (4) is open or closed (paragraph 0029 discloses 40 configured for running an appropriate test program for testing the (fig. 2a-2b show the operability test included open and close of the switch) of the at least one safety switch 22, 23 electrically connected to the test circuit 34); 
characterised in that the electronic test node (1) further comprises a test switch (8) (fig. 2[32]) connected in series with the electrical connection (2) (fig. 3-4 and paragraph 0036), wherein the processor (6) (fig. 2[40]) is configured to run a test by selectively opening the test switch (8) (fig. 2b shows [40] controlling relay 32 to open position) and monitoring for a change in the signal carried by the electrical connection (2) (paragraph 0036 discloses the test circuit 36 to detect if the switch does not operate correctly).

Regarding to claim 2, Sirigu discloses the electronic test node (1) of claim 1, wherein the electrical connection (2) comprises an input (2a) (fig. 2[32a]) to the safety switch (4) (fig. 2[22]) and an output (2b) (fig. 2[32b]) from the safety switch (4) (fig. 2[22]), the test switch (8) (fig. 2[32]) connected in series with the output (2b) (paragraph 0036 discloses safety switches 22, 23 are serially connected to the testing circuit 34, therefore [32] is in series with 32b).

Regarding to claim 3, Sirigu discloses the electronic test node (1) of claim 1, wherein the electrical connection (2) comprises an input (2a) (fig. 2[32a]) to the safety switch (4) (fig. 2[22]) and an output (2b) (fig. 2[32b]) from the safety switch (4) (fig. 2[22]), the test switch (8) (fig. 2[32])connected in series with the input (2a) (paragraph 0036 discloses safety switches 22, 23 are serially connected to the testing circuit 34, therefore [32] is in series with 32a).

Regarding to claim 4, Sirigu discloses the electronic test node (1) of claim 1, wherein the electronic test node (1) comprises a printed circuit board (12) and the processor (6) is mounted on the printed circuit board (12), and wherein the electrical connection (2) for an associated safety switch (4) is external to the printed circuit board (12) (it would has necessitated that the components are mounted on the PCB and fig. 2 shows the electrical connections to 22 located at the switch 22). 

Regarding to claim 5, Sirigu discloses the electronic test node (1) of claim 1, wherein the processor (6) is configured to generate a test signal to selectively open the test switch (8) (paragraph 0030 discloses the microprocessor 40 may be configured for driving the testing relay 32).

Regarding to claim 6, Sirigu discloses the electronic test node (1) of claim 1, wherein the processor (6) is configured to connect to a communication bus (26) so as to receive a test signal instructing the processor (6) to selectively open the test switch (8) (paragraph 0030 discloses the microprocessor 40 may be configured for driving the testing relay 32 thus it would has necessitated that there is a communication bus between the processor and a relay).

Regarding to claim 7, Sirigu discloses the electronic test node (1) of claim 1, wherein the test signal comprises a test pattern signal (paragraph 0030 discloses the microprocessor 40 may be configured for driving the testing relay 32 which indicates that 40 sending a test signal to relay 32).

Regarding to claim 9, Sirigu discloses the electronic test node (1) of claim 1, wherein the processor (6) is configured to connect to a communication bus (26) so as to send a test result signal indicating whether the electronic test node (1) is faulty or not (paragraph 0002 discloses the system which include a controller to stop the operation of the elevator when at least one of the safety sensors reports a malfunction,, paragraph 0036 discloses to detect defective switch).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirigu as applied to claim 7 above, and further in view of Muller et al. (US 20170341906, hereinafter Muller).

Regarding to claim 8, Sirigu discloses the electronic test node (1) of claim 7, except wherein the test pattern signal comprises a pre-determined temporal pattern.
Muller discloses a test function tests whether or not the safety switch opens and closes the safety circuit as a function of the safety state of the safety function which included a control unit 48 to generate a pre-determined temporal pattern (fig. 1).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Muller into Sirigu in order to simplify the function test of the safety switch and reduce cost. 

Claims 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirigu.

Regarding to claim 10, Sirigu discloses a safety chain in a passenger conveyor system, comprising a plurality of electronic test nodes (1.n) according to claim 1 and at least one communication bus (26) connected to the plurality of electronic test nodes (1.n) to form the safety chain (22), wherein each of the electronic test nodes (1.n) is electrically connected with an associated safety switch (4.n) (fig. 2 of Sirigu discloses a single test node connected to an associated safety switch 22). 
Sirigu does not disclose a plurality of electronic test nodes, wherein each of the electronic test nodes is electrically connected with an associated safety switch. However, to have a plurality of electronic test nodes, wherein each of the electronic test nodes is electrically connected with an associated safety switch merely a duplication in part. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): please see MPEP 2144.04 VI. B. Duplication of Parts for more details). 

Regarding to claim 12, Sirigu discloses a safety system in a passenger conveyor system, comprising a safety chain (22) according to claim 10 and a controller (24) monitoring the safety chain (fig. 1, 2 shows the combination of 14 and 40 as a controller).

Regarding to claim 13, Sirigu discloses the safety system of claim 12, wherein the controller (24) is configured to generate a test signal that is communicated by the safety chain (22) to the plurality of electronic test nodes (1.n) (14 and 40 as a controller to send a test signal to operate the test relay).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirigu as applied to claim 10 above, and further in view of Coste et al. (US 5107964 hereinafter Coste).

Regarding to claim 11, Sirigu discloses the safety chain of claim 10, wherein the associated safety switch (4.n) is an electromechanical switch (Sirigu discloses a relay switch).
However Sirigu does not the relay switch is electromechanical switch.
Coste discloses the switch being an electromechanical switch.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate the electromechanical switch as taught Coste into Sirigu as a matter of design choice.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863